Action to restrain defendants from interfering with and trespassing upon plaintiffs’ alleged easements. Order, which among other things denied plaintiffs’ motion to strike the first and third separate defenses from the answer of defendants Mead, modified on the law so as to provide that the motion be granted as to the third defense to the extent of striking paragraph “ Sixteenth ” therefrom. As thus modified, the order, in so far as appealed from, is affirmed, without costs. The first defense, and the third defense with the elimination of paragraph “ Sixteenth,” are sufficient merely as pleaded defenses in view of the failure of the complaint to define the claimed highway area. The " Sixteenth ” paragraph consists of evidentiary matter improperly included in an answer. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.